Exhibit 10.67

RACKABLE SYSTEMS, INC.

SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Second Amendment”) dated
November 17, 2008 (the “Effective Date”) is executed by and between Rackable
Systems, Inc., a Delaware corporation (the “Company”) and Maurice Leibenstern
(the “Executive”). The Company and the Executive are each individually referred
to in this Amendment as a “Party” and are collectively referred to in this
Amendment as the “Parties.”

RECITALS

A. Executive and the Company are parties to an Employment Agreement, dated
August 22, 2007 (the “Employment Agreement”), which was subsequently amended on
September 19, 2007 (the “First Amendment”), both of which collectively outline
the general terms of employment for the Executive.

B. Pursuant to this Second Amendment and effective immediately upon the Parties’
mutual execution and delivery of this Second Amendment, the Parties desire to
further amend the Employment Agreement as follows.

AGREEMENT

In consideration of the mutual promises and covenants set forth in this
Amendment, the receipt and sufficiency of which are acknowledged by the Parties,
the Parties agree as follows:

1. Amendment to Employment Agreement. The Parties agree that upon the Effective
Date of this Amendment, the Employment Agreement will be further amended as
follows:

1.1 Paragraph 4 entitled “EMPLOYEE BENEFITS”, is hereby amended to add the
following sentence stating: “In addition, you will be entitled to a one-time
lump sum payment of $30,000.00 for your relocation needs provided, however, that
you agree to promptly and fully repay any such reimbursement to the Company in
the event your employment with the Company is terminated within one (1) year
after November 17, 2008 other than a termination by you for Good Reason (as
defined in the Employment Agreement and the First Amendment) or a termination by
the Company without Cause (as defined in the Employment Agreement and the First
Amendment).”

1.2 Except as amended herein, the Employment Agreement (as modified by the First
Amendment) shall remain in full force and effect without modification thereto.
In the event of a conflict between the provisions of this Second Amendment and
those of the Employment Agreement or the First Amendment, the parties agree that
this Second Amendment shall prevail.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date.

 

RACKABLE SYSTEMS, INC.     MAURICE LEIBENSTERN By:  

 

    By:  

/s/    MAURICE LEIBENSTERN

Name:     Mark J. Barrenechea     Name:     Maurice Leibenstern Title:     CEO  
  Title:     SVP, GC & Corp. Secretary Signature Date:                         
Signature Date: December 17, 2008

 

Page 2 of 2